(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    LIFE TECHNOLOGIES CORP. ET AL. v. PROMEGA 

                    CORP.


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

 No. 14–1538. Argued December 6, 2016—Decided February 22, 2017
Respondent Promega Corporation sublicensed the Tautz patent, which
  claims a toolkit for genetic testing, to petitioner Life Technologies
  Corporation and its subsidiaries (collectively Life Technologies) for
  the manufacture and sale of the kits for use in certain licensed law
  enforcement fields worldwide. One of the kit’s five components, an
  enzyme known as the Taq polymerase, was manufactured by Life
  Technologies in the United States and then shipped to the United
  Kingdom, where the four other components were made, for combina-
  tion there. When Life Technologies began selling the kits outside the
  licensed fields of use, Promega sued, claiming that patent infringe-
  ment liability was triggered under §271(f)(1) of the Patent Act, which
  prohibits the supply from the United States of “all or a substantial
  portion of the components of a patented invention” for combination
  abroad. The jury returned a verdict for Promega, but the District
  Court granted Life Technologies’ motion for judgment as a matter of
  law, holding that §271(f)(1)’s phrase “all or a substantial portion” did
  not encompass the supply of a single component of a multicomponent
  invention. The Federal Circuit reversed. It determined that a single
  important component could constitute a “substantial portion” of the
  components of an invention under §271(f)(1) and found the Taq poly-
  merase to be such a component.
Held: The supply of a single component of a multicomponent invention
 for manufacture abroad does not give rise to §271(f)(1) liability.
 Pp. 4–11.
    (a) Section 271(f)(1)’s phrase “substantial portion” refers to a quan-
 titative measurement. Although the Patent Act itself does not define
 the term “substantial,” and the term’s ordinary meaning may refer
2          LIFE TECHNOLOGIES CORP. v. PROMEGA CORP.

                                   Syllabus

    either to qualitative importance or to quantitatively large size, the
    statutory context points to a quantitative meaning. Neighboring
    words “all” and “portion” convey a quantitative meaning, and nothing
    in the neighboring text points to a qualitative interpretation. More-
    over, a qualitative reading would render the modifying phrase “of the
    components” unnecessary the first time it is used in §271(f)(1). Only
    the quantitative approach thus gives meaning to each statutory pro-
    vision.
       Promega’s proffered “case-specific approach,” which would require
    a factfinder to decipher whether the components at issue are a “sub-
    stantial portion” under either a qualitative or a quantitative test, is
    rejected. Tasking juries with interpreting the statute’s meaning on
    an ad hoc basis would only compound, not resolve, the statute’s am-
    biguity. And Promega’s proposal to adopt an analytical framework
    that accounts for both the components’ quantitative and qualitative
    aspects is likely to complicate rather than aid the factfinder’s review.
    Pp. 4–8.
       (b) Under a quantitative approach, a single component cannot con-
    stitute a “substantial portion” triggering §271(f)(1) liability. This
    conclusion is reinforced by §271(f)’s text, context, and structure. Sec-
    tion 271(f)(1) consistently refers to the plural “components,” indicat-
    ing that multiple components make up the substantial portion.
    Reading §271(f)(1) to cover any single component would also leave lit-
    tle room for §271(f)(2), which refers to “any component,” and would
    undermine §271(f)(2)’s express reference to a single component “espe-
    cially made or especially adapted for use in the invention.” The bet-
    ter reading allows the two provisions to work in tandem and gives
    each provision its unique application. Pp. 8–10.
       (c) The history of §271(f) further bolsters this conclusion. Congress
    enacted §271(f) in response to Deepsouth Packing Co. v. Laitram
    Corp., 406 U.S. 518, to fill a gap in the enforceability of patent rights
    by reaching components that are manufactured in the United States
    but assembled overseas. Consistent with Congress’s intent, a suppli-
    er may be liable under §271(f)(1) for supplying from the United
    States all or a substantial portion of the components of the invention
    or under §271(f)(2) for supplying a single component if it is especially
    made or especially adapted for use in the invention and not a staple
    article or commodity. But, as here, when a product is made abroad
    and all components but a single commodity article are supplied from
    abroad, the activity is outside the statute’s scope. Pp. 10–11.
773 F. 3d. 1338, reversed and remanded.

    SOTOMAYOR, J., delivered the opinion of the Court, in which KENNE-
DY,  GINSBURG, BREYER, and KAGAN, JJ., joined, and in which THOMAS
                      Cite as: 580 U. S. ____ (2017)                     3

                                 Syllabus

and ALITO, JJ., joined as to all but Part II–C. ALITO, J., filed an opinion
concurring in part and concurring in the judgment, in which THOMAS,
J., joined. ROBERTS, C. J., took no part in the decision of the case.
                        Cite as: 580 U. S. ____ (2017)                               1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–1538
                                   _________________


    LIFE TECHNOLOGIES CORPORATION, ET AL., 

     PETITIONERS v. PROMEGA CORPORATION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                              [February 22, 2017]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  This case concerns the intersection of international
supply chains and federal patent law. Section 271(f )(1) of
the Patent Act of 1952 prohibits the supply from the
United States of “all or a substantial portion” of the compo-
nents of a patented invention for combination abroad. 35
U.S. C. §271(f )(1). We granted certiorari to determine
whether a party that supplies a single component of a
multicomponent invention for manufacture abroad can be
held liable for infringement under §271(f )(1). 579 U. S.
___ (2016). We hold that a single component does not
constitute a substantial portion of the components that
can give rise to liability under §271(f )(1). Because only a
single component of the patented invention at issue here
was supplied from the United States, we reverse and
remand.
                            I

                           A

  We begin with an overview of the patent in dispute.
Although the science behind the patent is complex, a basic
understanding suffices to resolve the question presented
2           LIFE TECHNOLOGIES CORP. v. PROMEGA CORP.

                         Opinion of the Court

by this case.
   The Tautz patent, U. S. Reissue Patent No. RE 37,984,
claims a toolkit for genetic testing.1 The kit is used to take
small samples of genetic material—in the form of nucleo-
tide sequences that make up the molecule deoxyribonu-
cleic acid (commonly referred to as “DNA”)—and then syn-
thesize multiple copies of a particular nucleotide sequence.
This process of copying, known as amplification, generates
DNA profiles that can be used by law enforcement agen-
cies for forensic identification and by clinical and research
institutions around the world. For purposes of this litiga-
tion, the parties agree that the kit covered by the Tautz
patent contains five components: (1) a mixture of primers
that mark the part of the DNA strand to be copied; (2)
nucleotides for forming replicated strands of DNA; (3) an
enzyme known as Taq polymerase; (4) a buffer solution for
the amplification; and (5) control DNA.2
   Respondent Promega Corporation was the exclusive
licensee of the Tautz patent. Petitioner Life Technologies
Corporation manufactured genetic testing kits.3 During
the timeframe relevant here, Promega sublicensed the
Tautz patent to Life Technologies for the manufacture and
sale of the kits for use in certain licensed law enforcement
fields worldwide. Life Technologies manufactured all but
one component of the kits in the United Kingdom. It
manufactured that component—the Taq polymerase—in
——————
    1 TheTautz patent expired in 2015. The litigation thus concerns past
acts of infringement only.
  2 Because the parties here agree that the patented invention is made

up of only these five components, we do not consider how to identify the
“components” of a patent or whether and how that inquiry relates to
the elements of a patent claim.
  3 Applied Biosystems, LLC, and Invitrogen IP Holdings, Inc., are also

petitioners in this proceeding and are wholly owned subsidiaries of Life
Technologies Corporation. The agreement at issue here was originally
between Promega and Applied Biosystems. 773 F. 3d 1338, 1344, n. 3
(CA Fed. 2014).
                 Cite as: 580 U. S. ____ (2017)            3

                     Opinion of the Court

the United States. Life Technologies shipped the Taq
polymerase to its United Kingdom facility, where it was
combined with the other four components of the kit.
   Four years into the agreement, Promega sued Life
Technologies on the grounds that Life Technologies had
infringed the patent by selling the kits outside the li-
censed fields of use to clinical and research markets. As
relevant here, Promega alleged that Life Technologies’
supply of the Taq polymerase from the United States to its
United Kingdom manufacturing facilities triggered liabil-
ity under §271(f )(1).
                             B
   At trial, the parties disputed the scope of §271(f )(1)’s
prohibition against supplying all or a substantial portion
of the components of a patented invention from the United
States for combination abroad. Section 271(f )(1)’s full text
reads:
    “Whoever without authority supplies or causes to be
    supplied in or from the United States all or a substan-
    tial portion of the components of a patented invention,
    where such components are uncombined in whole or
    in part, in such manner as to actively induce the com-
    bination of such components outside of the United
    States in a manner that would infringe the patent if
    such combination occurred within the United States,
    shall be liable as an infringer.”
  The jury returned a verdict for Promega, finding that
Life Technologies had willfully infringed the patent. Life
Technologies then moved for judgment as a matter of law,
contending that §271(f )(1) did not apply to its conduct
because the phrase “all or a substantial portion” does not
encompass the supply of a single component of a multi-
component invention.
  The District Court granted Life Technologies’ motion.
4        LIFE TECHNOLOGIES CORP. v. PROMEGA CORP.

                          Opinion of the Court

The court agreed that there could be no infringement
under §271(f )(1) because Promega’s evidence at trial
“showed at most that one component of all of the accused
products, [the Taq] polymerase, was supplied from the
United States.” 2012 WL 12862829, *3 (WD Wis., Sept.
13, 2012) (Crabb, J.). Section 271(f )(1)’s reference to “a
substantial portion of the components,” the District Court
ruled, does not embrace the supply of a single component.
Id., at *5.
   The Court of Appeals for the Federal Circuit reversed
and reinstated the jury’s verdict finding Life Technologies
liable for infringement.4 773 F. 3d 1338, 1353 (2014). As
relevant here, the court held that “there are circumstances
in which a party may be liable under §271(f )(1) for supply-
ing or causing to be supplied a single component for com-
bination outside the United States.” Ibid. The Federal
Circuit concluded that the dictionary definition of “sub-
stantial” is “important” or “essential,” which it read to
suggest that a single important component can be a “ ‘sub-
stantial portion of the components’ ” of a patented inven-
tion. Ibid. Relying in part on expert trial testimony that
the Taq polymerase is a “ ‘main’ ” and “ ‘major’ ” component
of the kits, the court ruled that the single Taq polymerase
component was a substantial component as the term is
used in §271(f )(1). Id., at 1356.
                              II
  The question before us is whether the supply of a single
component of a multicomponent invention is an infringing
act under 35 U.S. C. §271(f )(1). We hold that it is not.
——————
  4 Chief Judge Prost dissented from the majority’s conclusion with

respect to the “active inducement” element of 35 U.S. C. §271(f)(1). 773
F. 3d, at 1358–1360. Neither that question, nor any of the Federal
Circuit’s conclusions regarding Life Technologies’ liability under
§271(a) or infringement of four additional Promega patents, see id., at
1341, is before us. See 579 U. S. ___ (2016).
                  Cite as: 580 U. S. ____ (2017)             5

                      Opinion of the Court

                                A
   The threshold determination to be made is whether
§271(f )(2)’s requirement of “a substantial portion” of the
components of a patented invention refers to a quantita-
tive or qualitative measurement. Life Technologies and
the United States argue that the text of §271(f )(1) estab-
lishes a quantitative threshold, and that the threshold
must be greater than one. Promega defends the Federal
Circuit’s reading of the statute, arguing that a “substan-
tial portion” of the components includes a single compo-
nent if that component is sufficiently important to the
invention.
   We look first to the text of the statute. Sebelius v. Cloer,
569 U. S. ___, ___ (2013) (slip op., at 6). The Patent Act
itself does not define the term “substantial,” and so we
turn to its ordinary meaning. Ibid. Here we find little
help. All agree the term is ambiguous and, taken in isola-
tion, might refer to an important portion or to a large
portion. Brief for Petitioners 16; Brief for Respondent 18;
Brief for United States as Amicus Curiae 12. “Substan-
tial,” as it is commonly understood, may refer either to
qualitative importance or to quantitatively large size. See,
e.g., Webster’s Third New International Dictionary 2280
(defs. 1c, 2c) (1981) (Webster’s Third) (“important, essen-
tial,” or “considerable in amount, value, or worth”); 17
Oxford English Dictionary 67 (defs. 5a, 9) (2d ed. 1989)
(OED) (“That is, constitutes, or involves an essential part,
point, or feature; essential, material,” or “Of ample or
considerable amount, quantity, or dimensions”).
   The context in which “substantial” appears in the stat-
ute, however, points to a quantitative meaning here. Its
neighboring terms are the first clue. “[A] word is given
more precise content by the neighboring words with which
it is associated.” United States v. Williams, 553 U.S. 285,
294 (2008). Both “all” and “portion” convey a quantitative
meaning. “All” means the entire quantity, without refer-
6      LIFE TECHNOLOGIES CORP. v. PROMEGA CORP.

                     Opinion of the Court

ence to relative importance. See, e.g., Webster’s Third 54
(defs. 1a, 2a, 3) (“that is the whole amount or quantity of,”
or “every member or individual component of,” or “the
whole number or sum of ”); 1 OED 324 (def. 2) (“The entire
number of; the individual components of, without excep-
tion”). “Portion” likewise refers to some quantity less than
all. Webster’s Third 1768 (defs. 1, 3a) (“an individual’s
part or share of something,” or “a part of a whole”); 12
OED 154, 155 (def. 1a, 5a) (“The part (of anything) allotted
or belonging to one person,” or “A part of any whole”).
Conversely, there is nothing in the neighboring text to
ground a qualitative interpretation.
   Moreover, the phrase “substantial portion” is modified
by “of the components of a patented invention.” It is the
supply of all or a substantial portion “of the components”
of a patented invention that triggers liability for infringe-
ment. But if “substantial” has a qualitative meaning, then
the more natural way to write the opening clause of the
provision would be to not reference “the components” at
all. Instead, the opening clause of §271(f )(1) could have
triggered liability for the supply of “all or a substantial
portion of . . . a patented invention, where [its] compo-
nents are uncombined in whole or in part.” A qualitative
reading would render the phrase “of the components”
unnecessary the first time it is used in §271(f )(1). When-
ever possible, however, we should favor an interpretation
that gives meaning to each statutory provision. See Hibbs
v. Winn, 542 U.S. 88, 101 (2004). Only the quantitative
approach does so here. Thus, “substantial,” in the context
of §271(f )(1), is most reasonably read to connote a quanti-
tative measure.
   Promega argues that a quantitative approach is too
narrow, and invites the Court to instead adopt a “case-
specific approach” that would require a factfinder to deci-
pher whether the components at issue are a “substantial
portion” under either a qualitative or quantitative test.
                     Cite as: 580 U. S. ____ (2017)                   7

                         Opinion of the Court

Brief for Respondent 17, 42. We decline to do so. Having
determined the phrase “substantial portion” is ambiguous,
our task is to resolve that ambiguity, not to compound it
by tasking juries across the Nation with interpreting the
meaning of the statute on an ad hoc basis. See, e.g., Rob-
inson v. Shell Oil Co., 519 U.S. 337, 345–346 (1997).
   As a more general matter, moreover, we cannot accept
Promega’s suggestion that the Court adopt a different
analytical framework entirely—one that accounts for both
the quantitative and qualitative aspects of the compo-
nents. Promega reads §271(f )(1) to mean that the answer
to whether a given portion of the components is “substan-
tial” depends not only on the number of components in-
volved but also on their qualitative importance to the
invention overall. At first blush, there is some appeal to
the idea that, in close cases, a subjective analysis of the
qualitative importance of a component may help deter-
mine whether it is a “substantial portion” of the compo-
nents of a patent. But, for the reasons discussed above,
the statute’s structure provides little support for a qualita-
tive interpretation of the term.5
   Nor would considering the qualitative importance of a
component necessarily help resolve close cases. To the
contrary, it might just as easily complicate the factfinder’s
review. Surely a great many components of an invention
(if not every component) are important. Few inventions,
including the one at issue here, would function at all
without any one of their components. Indeed, Promega
has not identified any component covered by the Tautz
——————
  5 The examples Promega provides of other statutes’ use of the terms

“substantial” or “significant” are inapposite. See Brief for Respondent
19–20. The text of these statutes, which arise in different statutory
schemes with diverse purposes and structures, differs in material ways
from the text of §271(f )(1). The Tax Code, for instance, refers to “a
substantial portion of a return,” 26 U.S. C. §7701(a)(36)(A), not to “a
substantial portion of the entries of a return.”
8       LIFE TECHNOLOGIES CORP. v. PROMEGA CORP.

                        Opinion of the Court

patent that would not satisfy Promega’s “importance”
litmus test.6 How are courts—or, for that matter, market
participants attempting to avoid liability—to determine
the relative importance of the components of an invention?
Neither Promega nor the Federal Circuit offers an easy
way to make this decision. Accordingly, we conclude that
a quantitative interpretation hews most closely to the text
of the statute and provides an administrable construction.
                               B
   Having determined that the term “substantial portion”
refers to a quantitative measurement, we must next de-
cide whether, as a matter of law, a single component can
ever constitute a “substantial portion” so as to trigger
liability under §271(f )(1). The answer is no.
   As before, we begin with the text of the statute. Section
271(f )(1) consistently refers to “components” in the plural.
The section is targeted toward the supply of all or a sub-
stantial portion “of the components,” where “such compo-
nents” are uncombined, in a manner that actively induces
the combination of “such components” outside the United
States. Text specifying a substantial portion of “compo-
nents,” plural, indicates that multiple components consti-
tute the substantial portion.
   The structure of §271(f ) reinforces this reading. Section
271(f )(2), which is §271(f )(1)’s companion provision, reads
as follows:
     “Whoever without authority supplies or causes to be
     supplied in or from the United States any component
     of a patented invention that is especially made or es-
     pecially adapted for use in the invention and not a
     staple article or commodity of commerce suitable for
——————
  6 Life Technologies’ expert described the Taq polymerase as a “main”

component. App. 160. The expert also described two other components
the same way. Ibid.
                     Cite as: 580 U. S. ____ (2017)                   9

                         Opinion of the Court

     substantial noninfringing use, where such component
     is uncombined in whole or in part, knowing that such
     component is so made or adapted and intending that
     such component will be combined outside of the
     United States in a manner that would infringe the pa-
     tent if such combination occurred within the United
     States, shall be liable as an infringer.”
   Reading §271(f )(1) to refer to more than one component
allows the two provisions to work in tandem. Whereas
§271(f )(1) refers to “components,” plural, §271(f )(2) refers
to “any component,” singular. And, whereas §271(f )(1)
speaks to whether the components supplied by a party
constitute a substantial portion of the components,
§271(f )(2) speaks to whether a party has supplied “any”
noncommodity component “especially made or especially
adapted for use in the invention.”
   We do not disagree with the Federal Circuit’s observa-
tion that the two provisions concern different scenarios.
See 773 F. 3d, at 1354. As this Court has previously ob-
served, §§271(f )(1) and 271(f )(2) “differ, among other
things, on the quantity of components that must be ‘sup-
plie[d] . . . from the United States’ for liability to attach.”
Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 454, n. 16
(2007). But we do not draw the Federal Circuit’s conclu-
sion from these different but related provisions. Reading
§271(f )(1) to cover any single component would not only
leave little room for §271(f )(2), but would also undermine
§271(f )(2)’s express reference to a single component “espe-
cially made or especially adapted for use in the inven-
tion.”7 Our conclusion that §271(f )(1) prohibits the supply
of components, plural, gives each subsection its unique
——————
  7 ThisCourt’s opinion in Microsoft Corp. v. AT&T Corp., 550 U.S.
437, 447 (2007), is not to the contrary. The holding in that case turned
not on the number of components involved, but rather on whether the
software at issue was a component at all.
10       LIFE TECHNOLOGIES CORP. v. PROMEGA CORP.

                           Opinion of the Court

application.8 See, e.g., Cloer, 569 U. S., at ___ (slip op.,
at 6).
  Taken alone, §271(f )(1)’s reference to “components”
might plausibly be read to encompass “component” in the
singular. See 1 U.S. C. §1 (instructing that “words im-
porting the plural include the singular,” “unless the con-
text indicates otherwise”). But §271(f )’s text, context, and
structure leave us to conclude that when Congress said
“components,” plural, it meant plural, and when it said
“component,” singular, it meant singular.
  We do not today define how close to “all” of the compo-
nents “a substantial portion” must be. We hold only that
one component does not constitute “all or a substantial
portion” of a multicomponent invention under §271(f )(1).
This is all that is required to resolve the question presented.
                             C
  The history of §271(f ) bolsters our conclusion. The
Court has previously observed that Congress enacted
§271(f ) in response to our decision in Deepsouth Packing
Co. v. Laitram Corp., 406 U.S. 518 (1972). See Microsoft
Corp., 550 U.S., at 444. In Deepsouth, the Court deter-
mined that, under patent law as it existed at the time, it
was “not an infringement to make or use a patented prod-
uct outside of the United States.” 406 U.S., at 527. The
——————
    8 Promega argues that the important distinction between these provi-

sions is that §271(f )(1), unlike §271(f )(2), requires a showing of specific
intent for active inducement. Brief for Respondent 34–41. But cf.
Global-Tech Appliances, Inc. v. SEB S. A., 563 U.S. 754, 765–766
(2011) (substantially equating the intent requirements for §§271(b) and
271(c), on which Promega asserts §§271(f )(1) and (f )(2) were modeled).
But, to repeat, whatever intent subsection (f )(1) may require, it also
imposes liability only on a party who supplies a “substantial portion of
the components” of the invention. Thus, even assuming that subsection
(f )(1)’s “active inducement” requirement is different from subsection
(f )(2)’s “knowing” and “intending” element—a question we do not reach
today—that difference between the two provisions does not read the
“substantial portion” language out of the statute.
                 Cite as: 580 U. S. ____ (2017)          11

                     Opinion of the Court

new §271(f ) “expand[ed] the definition of infringement to
include supplying from the United States a patented
invention’s components,” as outlined in subsections (f )(1)
and (f )(2). Microsoft, 550 U.S., at 444–445.
   The effect of this provision was to fill a gap in the en-
forceability of patent rights by reaching components that
are manufactured in the United States but assembled
overseas and that were beyond the reach of the statute in
its prior formulation. Our ruling today comports with
Congress’ intent.       A supplier may be liable under
§271(f )(1) for supplying from the United States all or a
substantial portion of the components (plural) of the in-
vention, even when those components are combined
abroad. The same is true even for a single component
under §271(f )(2) if it is especially made or especially
adapted for use in the invention and not a staple article or
commodity. We are persuaded, however, that when as in
this case a product is made abroad and all components but
a single commodity article are supplied from abroad, this
activity is outside the scope of the statute.
                            III
  We hold that the phrase “substantial portion” in 35
U.S. C. §271(f )(1) has a quantitative, not a qualitative,
meaning. We hold further that §271(f )(1) does not cover
the supply of a single component of a multicomponent
invention. The judgment of the Court of Appeals for the
Federal Circuit is therefore reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                           It is so ordered.

  THE CHIEF JUSTICE took no part in the decision of this
case.
                  Cite as: 580 U. S. ____ (2017)            1

                       Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 14–1538
                          _________________


    LIFE TECHNOLOGIES CORPORATION, ET AL., 

     PETITIONERS v. PROMEGA CORPORATION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                      [February 22, 2017]


  JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in part and concurring in the judgment.
  I join all but Part II–C of the Court’s opinion. It is clear
from the text of 35 U.S. C. §271(f) that Congress intended
not only to fill the gap created by Deepsouth Packing Co. v.
Laitram Corp., 406 U.S. 518 (1972)—where all of the
components of the invention were manufactured in the
United States, id., at 524—but to go at least a little fur-
ther. How much further is the question in this case, and
the genesis of §271(f) sheds no light on that question.
  I note, in addition, that while the Court holds that a
single component cannot constitute a substantial portion
of an invention’s components for §271(f)(1) purposes, I do
not read the opinion to suggest that any number greater
than one is sufficient. In other words, today’s opinion
establishes that more than one component is necessary,
but does not address how much more.